DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
The application, filed 06/06/2019 claims foreign priority to KR10-2018-0165467, filed 12/19/2018.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow")…. The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed…. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.

Claim Objections
Claim 3 line 2 uses the acronym or variable “3d”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the virtual spectrums" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. While there are "indexed virtual spectrums" anteceding this limitation in the claim in claim 17 line(s) 13, there are no "virtual spectrums" anteceding this limitation in the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su-il Cho, (Cho hereinafter), U.S. Pre–Grant publication 20200193290, taken in view of Lei Lian, (Lian hereinafter), U.S. Pre–Grant publication 20070249071.
As to claim 1, Cho discloses a method of predicting a shape of a semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"), the method comprising: implementing a modeled semiconductor shape (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data") with respect to a designed semiconductor layout (see "[0058]… spectrum modeling simulator 1510a may generate sets of model base spectrum data by applying data of a thickness of each of the first and second semiconductor material layers 111 and 112 measured by the thickness measurement module 1300 and a known refractive index of each of the first and second semiconductor material layers 111 and 112 to a physical model corresponding to a multi-layer structure including a plurality of dielectric layers")… generating virtual spectrums with respect to ones of the plurality of samples (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data") that were extracted through optical analysis (see "[0029]… optical measurement module… include a reflectance measurement device… an ellipsometer"); indexing the virtual spectrums to produce indexed virtual spectrums (see "indexing" as "classified", "[0074]… sets of spectrum simulation data generated by the simulation networks… classified into sets of learning spectrum simulation data for allowing the thickness prediction network 1600 to learn, i.e., training the thickness prediction network"); generating a shape prediction model by using the indexed virtual spectrums as an input and the modeled semiconductor shape as an output (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness  and indexing a spectrum measured from a manufactured semiconductor device (see "indexing" as "classified", "[0074]… measurement spectrums obtained by the optical measurement module 1200 and the thickness measurement module… classified into sets of learning spectrum simulation data for allowing the thickness prediction network 1600 to learn, i.e., training the thickness prediction network") and inputting the spectrum that was measured to the shape prediction model to predict a shape of the manufactured semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"). 
About Examiner's interpretation of "implementing a modeled semiconductor shape", Examiner notes dependent claim 8.
While Cho discloses, Cho fails to disclose extracting a plurality of samples by independently linearly combining process variables with respect to the modeled semiconductor shape.
Lian discloses extracting a plurality of samples by independently linearly combining process variables with respect to (see "process variables" as "inputs", "[0039]… computing… outputs from multiple inputs by forming a linear combination based on weights of the inputs… and applying the linear combination of the inputs to the transfer functions in order to obtain one or more outputs") the modeled semiconductor shape (see "[0038]… a working model for etch depth predictions").

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lian with Cho, because Lian discloses "[0016]… methods and apparatuses… utilized to perform spectral analysis to monitor a process for fabricating integrated circuit devices on semiconductor substrates", and as a result, Lian reports that "[0060] By using a neural network model adapted to predict etch depth of a feature on a semiconductor substrate based a set of learning data (e.g., optical signal intensity, film thickness, and other physical parameters), the system may dynamically estimate the etch depth within a desired range (in terms of error standard deviation) with high computational speed in real time".
As to claim 7, Cho discloses wherein the spectrum measured from the manufactured semiconductor device is measured using spectroscopic ellipsometry or spectroscopic reflectometry (see "[0029]… optical measurement module… include a reflectance measurement device… an ellipsometer"), and wherein in the generating of the virtual spectrums, the virtual spectrums are generated in the form of a spectrum measured by spectroscopic ellipsometry or spectroscopic reflectometry (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data"). 
As to claim 8, Cho discloses manufacturing a sample semiconductor device by using the designed semiconductor layout (see "manufacturing" as "deposition", "[0031] The process controller… control an overall operation of the semiconductor material deposition… process controller 1400 may adjust various process parameters used to perform and/or select a process… based on a feedback signal from the thickness prediction network"; "[0105]… a semiconductor material deposition equipment… a thickness prediction network learning method,  wherein the implementing the modeled semiconductor shape comprises reflecting a sample shape measured from the sample semiconductor device (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data"). 
As to claim 9, Cho discloses correcting the shape prediction model (see "correcting" as "adjust", "[0031] The process controller… control an overall operation of the semiconductor material deposition… process controller 1400 may adjust various process parameters used to perform and/or select a process… based on a feedback signal from the thickness prediction network") by comparing a shape of the sample semiconductor device predicted by indexing the spectrum measured from the sample semiconductor device and input to the shape prediction model, with the sample shape that was measured (see "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers").

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho taken in view of Lian as applied to claim 1 above, and further in view of Zoran Krivokapic, (Krivokapic hereinafter), U.S. Patent 5966527.
As to claim 2, while Cho and Lian disclose extracting a plurality of samples, Cho and Lian fail to disclose wherein the extracting of the plurality of samples is performed by Latin Hypercube Sampling (LHS).
Krivokapic discloses wherein the extracting of the plurality of samples (see "routing switches 693 are provided for supplying process parameter samples... from... a Latin Hypercube engine" in col. 11, lines 52-56) is performed by Latin Hypercube Sampling (LHS) (see "A Latin Hypercube engine… supplies a regular matrix of process parameter samples over time" in col. 12, lines 26-32). 
Cho, Lian, and Krivokapic are analogous art because they are related to semiconductors manufacturing models.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Krivokapic with Cho and Lian, because Krivokapic discloses "routing switches 693 are provided for supplying process parameter samples... from at least three different sources: (a) a calibration-mode real input 675; (b) a Monte Carlo engine 690 and (c) a Latin Hypercube engine" in col. 11, lines 52-56), and as a result, Krivokapic reports that "a smaller number of Latin Hypercube samples may be used to replace the Monte Carlo samples. Results are produced much faster for storage in simulation result storing memory 610. This means that more queries can be processed in a given time period. The overhead for this performance gain is the 51 or so additional runs for generating mapping region 612 with the Latin Hypercube engine" (see col. 12, lines 43-50).

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho taken in view of Lian as applied to claim 1 above, and further in view of Boxue Chen, (Chen hereinafter), U.S. Patent 10712145.
As to claim 4, while Cho and Lian disclose indexing of the virtual spectrums, Cho and Lian fail to disclose indexing the virtual spectrums by using Fast Fourier Transform (FFT) or Principal Component Analysis (PCA).
Chen discloses wherein the indexing of the virtual spectrums comprises indexing the virtual spectrums by using Fast Fourier Transform (FFT) or Principal Component Analysis (PCA) (see "Transformation modules 171 and 172 may include… data fitting and optimization techniques (e.g.… dimensionality reduction algorithms such as principal component analysis… sparse representation algorithms such as Fourier transforms" in col. 11, lines 30-37). 
Cho, Lian, and Chen are analogous art because they are related to semiconductors manufacturing models.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Chen with Cho and Lian, because Chen discloses that "hybrid metrology techniques as described… may improve computational speed for regression calculations and reduce library generation time for model based metrologies, such as OCD. In some examples, regression convergence is more reliable and less computationally intensive when using more accurate initial values, additional constraints, or both. This reduces the overall regression analysis time for OCD spectra" (see col. 13, lines 30-37).
As to claim 5, Chen discloses wherein the generating of the shape prediction model comprises inputting peaks selected through Fast Fourier Transform (FFT) on the virtual spectrums to the shape prediction model (see "values 151 are transformed by transformation module 171. The transformed values 173 are communicated to measurement module… values 152 are transformed by transformation module 172. The transformed values 174 are communicated to measurement module 122. Transformation modules 171 and 172 may include… data fitting and optimization techniques (e.g.… sparse representation algorithms such as Fourier transforms" in col. 11, lines 24-37). 
As to claim 6, Chen discloses wherein the generating of the shape prediction model comprises inputting principal components obtained by performing PCA on the virtual spectrums to the shape prediction model (see "values 151 are transformed by transformation module 171. The transformed values 173 are communicated to measurement . 

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho taken in view of Ye Feng, (Feng hereinafter), U.S. Patent 10572697.
As to claim 11, Cho discloses a method of predicting a shape of a semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"), the method comprising:… extracting a plurality of samples with respect to the modeled semiconductor shape; generating virtual spectrums corresponding to the shape determining process that was selected, with respect to each of the plurality of samples (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data") that were extracted through optical analysis (see "[0029]… optical measurement module… include a reflectance measurement device… an ellipsometer"); indexing the virtual spectrums (see "indexing" as "classified", "[0074]… sets of spectrum simulation data generated by the simulation networks… classified into sets of learning spectrum simulation data for allowing the thickness prediction network 1600 to learn, i.e., training the thickness prediction network"); generating a shape prediction model by performing learning (see "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first by using the virtual spectrums that were indexed as an input and the modeled semiconductor shape as an output (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"); correcting the shape prediction model (see "correcting" as "adjust", "[0031] The process controller… control an overall operation of the semiconductor material deposition… process controller 1400 may adjust various process parameters used to perform and/or select a process… based on a feedback signal from the thickness prediction network") by comparing compatibility between a shape of the sample semiconductor device predicted by indexing the spectrum measured from the sample semiconductor device and input to the shape prediction model, and a sample shape measured from the sample semiconductor device (see "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"); and indexing a spectrum measured from a manufactured semiconductor device (see "indexing" as "classified", "[0074]… measurement spectrums obtained by the optical measurement module 1200 and the thickness measurement module… classified into sets of learning spectrum simulation data for allowing the thickness prediction network 1600 to learn, i.e., training the thickness prediction network") and inputting the spectrum to the shape prediction model to predict a shape of the manufactured semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement  
While Cho discloses predicting a shape of a semiconductor device, Cho fails to disclose designing a designed semiconductor layout; selecting a shape determining process from the designed semiconductor layout; manufacturing a sample semiconductor device by using the designed semiconductor layout, implementing a modeled semiconductor shape through simulation of a physical thin film deposition operation and simulation of an etching operation with respect to the designed semiconductor layout…
Feng discloses designing a designed semiconductor layout (see "using a process simulation model to predict a result of a semiconductor device fabrication operation (such as etching, planarizing, or depositing material) and using the result to improve operation of the semiconductor device fabrication operation. Such use includes, for example, generating an improved mask layout (which may implemented in a mask)" in col. 7, lines 35-40); selecting a shape determining process from the designed semiconductor layout (see "selecting" as "configuring", "configuring the process simulation model with the final values of the… floated process model parameters" in col. 4, lines 40-42); manufacturing a sample semiconductor device by using the designed semiconductor layout (see "manufacture a photolithography mask using a layout determine as described" in col. 29, lines 43-44), implementing a modeled semiconductor shape through simulation of a physical thin film deposition operation and simulation of an etching operation with respect to the designed semiconductor layout (see "process simulation model simulates a subtractive process such as a substrate etch process or a planarization process… the process simulation model is an etch profile model as described… Sometimes, the process simulation model simulates an additive process such as a substrate deposition process (e.g., chemical vapor deposition, physical vapor deposition, atomic layer deposition, etc.)" in col. 12, lines 48-55)…

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Feng with Cho, because Feng discloses that "after the process simulation model has been fully calibrated (e.g., the value of alpha has converged to a point where the model can be used confidently), the model is put into practice and used for predicting etch results and all the applications that are associated with that (e.g., defining lithography masks, designing new etch apparatus, specifying in etch process window, and the like)" (see col. 22, lines 61-67), and as a result, Feng reports that "the optimized computerized etch models disclosed… may be useful in semiconductor processing workflows wherever a detailed assessment and characterization of an etch process is desirable. For instance, if a new etch process is being developed, the model may be used to determine etch profile characteristics for many combinations of process parameters without having to go into the lab and perform each experiment individually. In this way, the optimized etch profile models may enable quicker process development cycles, and in some embodiments may significantly reduce the amount of work required to fine tune a target profile" (see col. 29, lines 18-28).
As to claim 12, Cho discloses wherein a number of the plurality of samples that were extracted is greater than a number of manufactured sample semiconductor devices by at least one order (see 1,872>>144, "[0054]… A value obtained by multiplying the number of semiconductor structures 100 used for measurement by each measurement point may be the total number of sets of data. For example, in a case of performing measurement of an optical characteristic and a thickness at thirteen different horizontal positions with respect to each of 144 semiconductor structures 100, the total number of sets of data may be 1,872"). 
As to claim 13, Cho discloses wherein the generating the shape prediction model comprises performing shape prediction learning through machine learning or deep learning (see "[0034]… thickness prediction network… an artificial neural network… trained . 

Claims 14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho taken in view of Feng as applied to claim 11 above, and further in view of Lian.
As to claim 14, while Cho and Feng disclose extracting a plurality of samples, Cho and Feng fail to disclose wherein the extracting the plurality of samples is performed through Latin Hypercube sampling and/or through an independent linear combination of process variables in the shape determining process.
Lian discloses wherein the extracting the plurality of samples is performed through  (see "process variables" as "inputs", "[0039]… computing… outputs from multiple inputs by forming a linear combination based on weights of the inputs… and applying the linear combination of the inputs to the transfer functions in order to obtain one or more outputs"). 
Cho, Feng, and Lian are analogous art because they are related to semiconductors manufacturing models.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lian with Cho and Feng, because Lian discloses "[0016]… methods and apparatuses… utilized to perform spectral analysis to monitor a process for fabricating integrated circuit devices on semiconductor substrates", and as a result, Lian reports that "[0060] By using a neural network model adapted to predict etch depth of a feature on a semiconductor substrate based a set of learning data (e.g., optical signal intensity, film thickness, and other physical parameters), the system may dynamically estimate 
As to claim 17, Cho discloses a method of predicting a shape of a semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"), the method comprising:… extracting, with respect to the modeled semiconductor shape, a plurality of samples which (see "[0059]… spectrum modeling simulator… generate… model base spectrum data of a polarization reflectance spectrum, polarization reflection delay… by using physical modeling… obtaining sets of model base spectrum data from sets of thickness measurement data") is more than a number of manufactured sample semiconductors by at least one order (see 1,872>>144, "[0054]… A value obtained by multiplying the number of semiconductor structures 100 used for measurement by each measurement point may be the total number of sets of data. For example, in a case of performing measurement of an optical characteristic and a thickness at thirteen different horizontal positions with respect to each of 144 semiconductor structures 100, the total number of sets of data may be 1,872")… generating a shape prediction model by performing learning (see "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers") by using, as an input, indexed virtual spectrums with respect to ones of the plurality of samples that were extracted, and the modeled semiconductor shape as an output (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation and indexing a spectrum measured from a manufactured semiconductor device (see "indexing" as "classified", "[0074]… measurement spectrums obtained by the optical measurement module 1200 and the thickness measurement module… classified into sets of learning spectrum simulation data for allowing the thickness prediction network 1600 to learn, i.e., training the thickness prediction network") and inputting the indexed spectrum to the shape prediction model to predict a shape of the manufactured semiconductor device (see "shape" as "thickness of… layers", "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"). 
While Cho discloses predicting a shape of a semiconductor device, Cho fails to disclose manufacturing a sample semiconductor device by using a designed semiconductor layout, for which a shape determining process is selected; implementing a modeled semiconductor shape through simulation of a physical thin film deposition operation and simulation of an etching operation with respect to the designed semiconductor layout…
Feng discloses manufacturing a sample semiconductor device by using (see "manufacture a photolithography mask using a layout determine as described" in col. 29, lines 43-44) a designed semiconductor layout (see "using a process simulation model to predict a result of a semiconductor device fabrication operation (such as etching, planarizing, or depositing material) and using the result to improve operation of the semiconductor device fabrication operation. Such use includes, for example, generating an improved mask layout (which may implemented in a mask)" in col. 7, lines 35-40), for which a shape determining process is selected (see "selected" as "configuring", "configuring the process simulation model  implementing a modeled semiconductor shape through simulation of a physical thin film deposition operation and simulation of an etching operation with respect to the designed semiconductor layout (see "process simulation model simulates a subtractive process such as a substrate etch process or a planarization process… the process simulation model is an etch profile model as described… Sometimes, the process simulation model simulates an additive process such as a substrate deposition process (e.g., chemical vapor deposition, physical vapor deposition, atomic layer deposition, etc.)" in col. 12, lines 48-55)…
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Feng with Cho, because Feng discloses that "after the process simulation model has been fully calibrated (e.g., the value of alpha has converged to a point where the model can be used confidently), the model is put into practice and used for predicting etch results and all the applications that are associated with that (e.g., defining lithography masks, designing new etch apparatus, specifying in etch process window, and the like)" (see col. 22, lines 61-67), and as a result, Feng reports that "the optimized computerized etch models disclosed… may be useful in semiconductor processing workflows wherever a detailed assessment and characterization of an etch process is desirable. For instance, if a new etch process is being developed, the model may be used to determine etch profile characteristics for many combinations of process parameters without having to go into the lab and perform each experiment individually. In this way, the optimized etch profile models may enable quicker process development cycles, and in some embodiments may significantly reduce the amount of work required to fine tune a target profile" (see col. 29, lines 18-28).
While Cho and Feng disclose extracting, with respect to the modeled semiconductor shape, a plurality of samples which is more than a number of manufactured sample semiconductors by at least one order, Cho and Feng fail to disclose through an independent linear combination of process variables in the shape determining process.
Lian discloses through an independent linear combination of process variables in the shape determining process (see "process variables" as "inputs", "[0039]… computing… outputs from multiple inputs by forming a linear combination based on weights of the inputs… and applying the linear combination of the inputs to the transfer functions in order to obtain one or more outputs").
Cho, Feng, and Lian are analogous art because they are related to semiconductors manufacturing models.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lian with Cho and Feng, because Lian discloses "[0016]… methods and apparatuses… utilized to perform spectral analysis to monitor a process for fabricating integrated circuit devices on semiconductor substrates", and as a result, Lian reports that "[0060] By using a neural network model adapted to predict etch depth of a feature on a semiconductor substrate based a set of learning data (e.g., optical signal intensity, film thickness, and other physical parameters), the system may dynamically estimate the etch depth within a desired range (in terms of error standard deviation) with high computational speed in real time".
As to claim 18, Cho discloses wherein the sample shape measured from the sample semiconductor device is reflected (see "[0053]… optical measurement equipment (1200 see FIG. 1) may include an optical system having an arbitrary configuration for measuring a reflectance, a polarization reflectance, polarization reflection delay"), and wherein the shape prediction model is corrected (see "corrected" as "adjust", "[0031] The process controller… control an overall operation of the semiconductor material deposition… process controller 1400 may adjust various process parameters used to perform and/or select a process… based on a feedback signal from the thickness prediction network") by comparing compatibility between a shape of the sample semiconductor device predicted by indexing the spectrum measured from the sample semiconductor device and input to the indexed spectrum to the shape prediction model, with the sample shape measured from the sample semiconductor device (see "[0034]… thickness prediction network… an artificial neural network… trained based on measurement spectrums obtained by the optical measurement module… the thickness measurement module… and… spectrum simulation data generated by the simulation networks… the thickness prediction network 1600 may be trained, and then, may predict a thickness of the first and second semiconductor material layers"). 
As to claim 19, Cho discloses wherein the sample shape measured from the sample semiconductor device is a numerical value indicating a 3D shape of the sample semiconductor device measured using Transmission Electron Microscopy (TEM) (see "[0004] In order to manufacture 3D NAND flash memories, 100 or more silicon oxide and silicon nitride layers are iteratively stacked on a substrate. In the related art, a transmission electron microscope (TEM) is used for measuring the thickness of stacked silicon oxide and silicon nitride layers" – well known in the art; "[0030]… thickness measurement module 1300 may include a TEM"). 
As to claim 20, Feng discloses wherein the spectrum measured from the manufactured semiconductor device is measured using a scatterometer (see "experimentally-measured reflectance/ellipsometric spectra from optical metrological techniques, such as scatterometry" in col. 18, lines 35-37), and wherein the virtual spectrums are generated as a spectrum measured using a scatterometer (see 'reflectance spectrum or ellipsometric response may be generated using, for example, a Rigorous Coupled Wave Analysis ("RCWA") simulation or a Finite Difference Time-Domain ("FDTD") simulation1 in col. 11, lines 32-36).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho taken in view of Feng as applied to claim 11 above, and further in view of Shifang Li, (Li hereinafter), U.S. Patent 7912679.
As to claim 16, while Cho and Feng disclose implementing a modeled semiconductor shape, Cho and Feng fail to disclose 
Li discloses  (see "fabrication of the wafer structure is simulated using a process simulator for each set of values of the selected… process parameters determined in step 554. Simulation of a fabrication process is typically done with process simulators such as Athena™ from Silvaco International, Prolith™ from KLA-Tencor, Solid-C from Sigma-C Gmbh, TCAD™ from Synopsis" in col. 8, lines 25-31). 
Cho, Feng, and Li are analogous art because they are related to semiconductors manufacturing models.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Li with Cho and Feng, because Li determines "profile parameters of structure 202 using… methods which provide a best matching diffraction signal to the measured diffraction signal. These methods can include a library-based process, or a regression based process using simulated diffraction signals obtained by rigorous coupled wave analysis and machine learning systems" (see col. 5, lines 6-13), and as a result, Li reports that "a simulated diffraction signal is generated using the optical metrology model and a value for the… process parameter that is related to the dispersion by the dispersion function… and a value for the dispersion. The value of the dispersion is calculated using the value for the… process parameter and the dispersion function. By relating the process parameter to the dispersion, the number of varying parameters in the optical metrology model is reduced with the desired accuracy, which increases the stability of the model" (see col. 4, lines 27-36).

Allowable Subject Matter
s 3, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
While Cho discloses predicting a shape of a semiconductor device (see paragraph [0034]),
Lian discloses extracting samples by independently linearly combining process variables with respect to (see paragraph [0039]) the modeled semiconductor shape (see paragraph [0038]),
Krivokapic discloses wherein the extracting of samples (see col. 11, lines 52-56) is performed by Latin Hypercube Sampling (see col. 12, lines 26-32),
Chen discloses wherein the indexing of the virtual spectrums comprises indexing the virtual spectrums by using PCA (see col. 11, lines 30-37), 
Feng discloses simulation of a physical thin film deposition operation and simulation of an etching operation with respect to the designed semiconductor layout (see col. 12, lines 48-55),
Li discloses TCAD (see col. 8, lines 25-31),
Kevin Lally, U.S. Patent 7324193, discloses implementing the modeled semiconductor shape through physical thin film deposition and etching simulation (see "compute a predicted state for the wafer based on the input state, the process characteristics, and a process model… a trim rate model can be used along with a processing time to compute a predicted trim amount… an etch rate model can be used along with a processing time to compute an etch depth, and a deposition rate model can be used along with a processing time to compute a deposition thickness" in col. 7, lines 18-25),

none of the references cited taken either alone or in combination and with the prior art of record disclose
claim 3, "combining meshes generated through 3D shape meshing with respect to… samples… extracted; and converting the meshes to voxels… generating… virtual spectrums… by using Rigorous Coupled Wave Analysis (RCWA), and wherein RCWA comprises a Fourier spatial interpretation method of Finite-Difference Frequency-Domain (FDFD)",
claim 10, "extracting… samples by independently linearly combining process variables… deposition times… and etching times… samples are extracted based on a reduced set of etching times and/or deposition times",
and claim 15, "3D shape meshing on… samples such that meshes arranged at distances in a vertical direction are generated, wherein the meshes have a quadrangular shape by cutting the… samples in a horizontal direction; and combining the meshes to convert the meshes to voxels to which values are given on a regular grid in a dimensional space, wherein the generating of the virtual spectrums comprises performing optical analysis on the… samples converted to voxels",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		1/18/22Primary Examiner, Art Unit 2146